              IN THE UNITED STATES DISTRICT COURT FOR THE
                     NORTHERN DISTRICT OF FLORIDA
                          PENSACOLA DIVISION


JAMES HUNTER POOLE,
    Plaintiff,

vs.                                              Case No.: 3:19cv4928/LAC/EMT

TROY BREEDLOVE, JR., et al.,
     Defendants.
____________________________/
                                    ORDER
         This cause comes on for consideration upon the chief magistrate judge’s

Report and Recommendation dated March 11, 2020 (ECF No. 9). Efforts have been

made to furnish Plaintiff a copy of the Report and Recommendation and give him

an opportunity to file objections pursuant to Title 28, United States Code, Section

636(b)(1). All mail has been returned as undeliverable. No objections have been

filed.

         Having considered the Report and Recommendation, I have determined it

should be adopted.

         Accordingly, it is now ORDERED as follows:

         1.   The chief magistrate judge’s Report and Recommendation is adopted

and incorporated by reference in this order.
                                                                Page 2 of 2

       2.     This matter is DISMISSED WITHOUT PREJUDICE for Plaintiff’s

failure to keep the court apprised of his mailing address.

       3.     The clerk is directed to close the file.

       DONE AND ORDERED this 9th day of April, 2020.




                                  s /L.A. Collier
                                  LACEY A. COLLIER
                                  SENIOR UNITED STATES DISTRICT JUDGE




Case No. 3:19cv4928/LAC/EMT
